IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,218-01




EX PARTE ADRIAN MALCOLM TEMPLETON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1673-05
IN THE 7TH DISTRICT COURT FROM SMITH COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of tampering with
evidence and sentenced to twenty-seven years’ imprisonment. 
            On February 4, 2009, this Court remanded these applications to the trial court for findings
of fact and conclusions of law.  On February 23, 2009, the trial court made findings of fact and
conclusions of law that were based on the affidavit from trial counsel. 
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.

Filed: September 23, 2009
Do not publish